Order, Court of Claims (Christopher Mega, J.), entered April 6, 1995, which denied defendants’ motion for summary judgment dismissing the claim, unanimously affirmed, without costs.
In an action seeking to recover for personal injuries sustained by claimant when, as a spectator at a basketball game played at a college campus owned by defendant, a fight broke out during the course of the game, issues of fact exist precluding summary judgment, including whether the fight was foreseeable; if so, whether defendant failed to provide adequate security to prevent it; and, if not, whether such breach of duty was a proximate cause of claimant’s injury (see, Rotz v City of New York, 143 AD2d 301; Shtekla v Topping, 23 AD2d 750, 751). Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.